Title: To Thomas Jefferson from John Harvey, 25 July 1807
From: Harvey, John
To: Jefferson, Thomas


                        
                            City of Detroit 25th. July 1807
                        
                        The subscribers, composing a majority of each chamber of the City council of Detroit, do certify, that the
                            within is a true Copy of a petition to the President of the United States,
                        That the same has been in open and public circulation in this City and Territory for several weeks past, and
                            that the signatures hereunto are the true names of citizens of this Territory written or placed by themselves, with a full
                            understanding and knowledge of the contents of said Petition—
                        We also certify, that threatening and tyranical measures have been resorted to by the Govrnor and his few
                            adherents to prevent citizens from signing the said petision, but all with none effect—We further certify that the within
                            and foregoing signatures to the within petition embrace those persons Known in this Territory as Republicans in principal
                            and the avowed frnds of the present administration of the genial
                            government,—and that the few adherents of Govrnor Hull and Cheif Judge Woodward in this Territory are those persons who
                            have distinguishd themselvs as federalists and friends of the British and are the Known enemies of republican principals and
                            the present administration—
                        And lastly we certify, that the original Petition of which the within is a Copy, is still in circulation in
                            this Territory, and that it will be forwarded to the President of the United States as soon as all the Citizens have had
                            opertunity to see and sign it, And that it was deemed necessary to forward the present Copy to prevent the effects of any
                            misrepresentations, which it is understood are preparing to be sent on by our Oppressors at this present eventfull crisis, and that measures may be taken without delay for the safety
                            of this unfortunate Country—
                                                
                            
                            John Harvey} of the first Chamber
                     
                        Pierre [Desuoyez]}
                     
                     
                        Issac Jones} of the second Chamber
                     
                        John Gentle—}
                     
                        
                     Enclosure
                                                
                            
                                
                                 To T homas Jefferson, President of the United States.
                                
                                    25 July 1807
                                
                            
                             The petition of the Inhabitants of the Michigan Territory, respectfully sheweth.—
                             That your petitioners are deeply penetrated with regret for having occasion to address you on the
                                Conduct of any of their rulers.— The task of Criminating, always unwelcome, is piculiarly so to us in the present
                                instance, as we received our rulers with uncommon emotions of pleasure, and reposed an unreserved Confidence in their
                                integrity and patriotism.—Nor was it till after a long and patient endurance of abuses, that we gave way to other
                                sentiments and impressions concerning them.—
                             We have indulged charity and cherished hope as long as there was possible room for either, and beyond
                                the example we believe of any other people, possessing the exalted rights of freemen, and the liberty of
                                remonstrating, while intolerable oppressions were heaped on them.—
                             Our patience is now exhausted, as every expectation of reform in those we complain of is entirely at
                                an end.— We are compelled reluctantly to appeal to the source from whence our oppressors derived their power.— Our
                                dependence and consolation, are in your known Magnanimity, benevolence, and Justice:—from them we confidently expect
                                relief.—
                             The history of William Hull, and Augustus B. Woodward since they took upon themselves the Government of
                                this Territory, is a history of repeated injuries, abuses, and deceptions, all having a direct tendency to harass,
                                distress and impoverish, if not absolutely to expel the present inhabitants,—and to accomplish private and sinister
                                schemes, which we confess are to us still covered with considerable mystery, but are not on that account less grievous
                                in their effects.—
                             To prove this, let the following brief outline of their conduct and proceedings be submitted.—
                             They have been guilty of abominable deceit, by promising every thing, and performing nothing, for the
                                benefit of the people of this Territory.— 
                             They early stripped us of the code of Laws to which we had been accustomed, and left us without Laws,
                                until supplied by their own slow and novel mode of adopting them.—
                             They have pursued a mode of adopting Laws from the original States which admits of additions, omissions,
                                and combinations, by which the spirit, and very letter of the originals pretended to be adopted, are in numerous
                                instances evaded or entirely perverted.—
                             They have refused, or totally neglected, to pass Laws of immediate and pressing importance to the
                                welfare of the Territory, altho in some instances urgent representations have been made by Grand Juries, and the
                                necessity of such Laws has been obvious before their eyes.—
                             They have expended much time unecessarily Legislating on subjects of trifling moment, or of no moment at
                                all, making and rescinding resolves, to suit their purposes of speculation,—thereby putting the Territoriy at great
                                expense, without procuring for it any advantage.
                             They have deprived the inhabitants of Detroit, of the land allowed them by act of Congress,—and they
                                have practised on them every art of Deception cunning could invent and prostituted talents devise, to extort from them
                                the most extortionate prices for said Lands.—
                             They have been guilty of unfeeling cruelty and barbarity by preventing those naked and houseless
                                sufferers by the conflagration, from accomodating themselves with buildings during one Whole year, and many of them
                                during another year,—and several to this very day,— thro’ their systematic measures of speculation.—
                             They have manifested the most egregious rapacity and selfishness, unbecoming the rulers of any people,
                                by making not only the necessary accomodations of the sufferers, but the general interests of the Territory,
                                subservient to their speculating views.—
                             They have driven from the Territory by their oppressive and cruel measures many poor, but virtuous
                                citizens, who would not submit to live under their Government.—
                             They have in numerous instances equivocated, evaded, and denied their words, and falsified the
                                Truth,—insomuch that no one now gives credit to what they assert or advance in an official capacity and no one
                                willingly trusts them.—
                             They have repeatedly broken covenant in things very serious to individuals, be rescinding, and altering
                                resolutions, solemnly enterd into by themselves.—
                             They have resorted to deep intrigues, both with Congress and the people of this Territory to procure for
                                themselves an Accumulation of power and emoluments,—and also to acquire the Authority of regulating our Titles to
                                lands, in which intrigues they have fortunately been defeated,—for which we are sincerely thankful.—
                             They, being either ignorant or regardless of the true condition of this Territory, have adopted and
                                rigidly pursued measures respecting the uniforming of the militia which were impossible to be complied with.—
                             They have imposed burthensome and unecessary Taxes upon us, without our consent.—
                             They have squandered the most part of them without our consent, or even Knowledge.—
                             They have authorized an Officer of their own Creation, both to assess and levy the Taxes, by which means
                                we never know the amount of his collections,– neither have we a right to question him on the subject.—
                             They have drawn Monies from distant districts and have refused to expend little or none of said monies
                                to the advantage of the districts who contributed it.— 
                             They have used for purposes unknown to us, the sum of nine hundred and ninety dollars, appropriated by
                                Congress in 1806 to discharge certain expenses attending this government,– which expences have been discharged out of
                                the Treasury of this Territory.—
                             They have been collecting large sums from us in Taxes and Licenses these two years past, and when
                                demands are made on the Treasury the Treasurer’s answer generally is, ‘There is no money in the Treasury.—
                             They have treated with contempt and neglect the respectful solicitations of the people, thro the Grand
                                Jurors, to be informed of the sums received into the Treasury, and the expenditures of the same, piremptorily refusing
                                to give us any information thereon, and insulting us with a reply that the laws do not Authorize us to enquire into
                                those matters.—
                             They have entered themselves,—and by virtue of their authority have involved with them the Territory
                                of Michigan, into a connection with the Detroit Bank, without the advise or consent of the people.—
                             They have if the Uniform testimony of the Indians may be relied on withheld the yearly Cash Annuities
                                due them by treaty.—
                             They have served out to the Indians goods, not
                                only of an inferior quality but generally very much damaged, where this fault lies we know not.— 
                             They have uniformly pursued measures in relation to the Indians, at once the most mischievous and
                                ridiculous, whereby the contempt of those  people has been excited, their Anger Kindled, and hostile inclinations
                                produced, insomuch that at this moment very serious apprehensions exist troughout the Territory of trouble from them,
                                as their murmurs are loud and highly threatning.—
                             They have represented to the General Government, that the Militia of this Territory is more than
                                adequate to its defences—altho’ at the same time they must have known, that in case of Indian hostilities this
                                Territory could never defend itself and must inevitably fall a Sacrifice.—
                             They have Wantonly lavished between five and six hundred dollars of our Taxes in digging wells and
                                erecting pumps on the Commons nearly half a Mile behind the town of Detroit, where no town in our opinion will ever
                                exist and no wells be necessary and when they were about half finished the enterprise was abandoned.—
                             They have established twelve Supreme Courts in the Year, that is one every Month, which must have been
                                intended in cooperation with their other schemes of speculation, effectually to complete the ruin of this Territory.—
                             The decisions in the Supreme Court, of which A B. Woodward is cheif Judge have uniformly been a Mockery
                                of Law and a prostitution of Justice.—
                             They have in our opinion, positively violated in some instances the Constitution and laws of the United
                                States, and the rights of its citizens, and have almost in every instance disregarded them.
                             Their General Conduct in their Capacity of Legislators, has unexceptionably been a burlesque on
                                legislation, an insult to the understanding of the good Citizens of this Territory, degrading to the American Nation,
                                and a scorn to the Nations around us.—
                             But why ennumerate any more of our Grievances: it would require volumes to contain them all; and Volumes
                                of details might also be adduced in support of the Charges: and if called upon we pledge ourselves to produce them
                                well authenticated. We cannot longer subsist with men to rule over us, who have incessantly laboured, to accomplish
                                our ruin. They have by their intrigues and ridiculous manoeuvres, sunk themselves into the deepest contempt,—and they
                                are actually at this time, a reproach and bye word among the people. They cannot regain the Confidence of the
                                Territory by years of repentance; nor does any Symptom appear, that they are likely to make the experiment. By them
                                our lives are rendered unhappy,— our conditions embarassed,— and our interests insecure. From their strange and
                                unexampled Conduct the Government of the United States is Discridited,—the American Character disgraced,—and this both
                                in the eyes of the Civilized and Savage.— 
                             Your Petitioners therefore do earnestly and humbly intreat, that Governor Willm. Hull and Cheif Judge A
                                B. Woodward, be removed from their Offices in this Territory without delay, And their stations supplied by men of
                                honest and upright principles, not addicted to speculation,—Who will have a regard for our rights, and Welfare, and
                                for the honor of the American name and Government.
                             And as in duty bound your petitioners will ever pray.—
                             Signed
                            
                                John Gentle
                        
                                
                                    
                                    and 297 other signatures
                        
                            
                        
                    
               